189 F.2d 610
Lavinda McLEOD, Appellant,v.UNION BARGE LINE COMPANY.
No. 10438.
United States Court of Appeals Third Circuit.
Argued June 8, 1951.Decided June 19, 1951.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
Bruce R. Martin, Pittsburgh, Pa.  (Dalzell, McFall, Pringle & Bredin, Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH and KALODNER, Circuit Judges and MARSH, District Judge.
PER CURIAM.


1
This appeal involves claim for damages for personal injuries.  The claim is based on the Jones Act, 46 U.S.C.A. § 688, for alleged negligence and upon admiralty law for alleged unseaworthiness of the vessel on which the plaintiff was injured.  The case was tried to a jury which returned a verdict for the defendant.  Judgment was entered thereon.  The appellant alleges five points for reversal.  Four of them are based upon what the judge charged or failed to charge.  The fifth is based upon the refusal to award a new trial.  No new or unsettled legal points are involved.  We disagree with counsel that the trial judge misled the jury or charged it incorrectly on any of the points he raises.  Nor do we think that the case is one where a determination by the jury should be upset.


2
The judgment of the District Court, 95 F.Supp. 336, will be affirmed.